Citation Nr: 0917442	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a right 
thumb disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1984.  
 
This matter comes before the Board of Veteran's Appeals 
(Board) from a May 2003 rating decision, which denied the 
Veteran's claim for an increased rating.  

The Veteran testified before the undersigned in June 2007.  A 
transcript has been associated with the claims file.

The Board remanded this matter in October 2007 and July 2008 
for further evidentiary development, to include affording the 
Veteran a VA examination.  The matter again returns for 
appellate review.  


FINDING OF FACT

The Veteran failed, without good cause, to report for 
scheduled VA examinations.  These examinations were needed to 
determine whether he meets the scheduler criteria for an 
increased rating for his service-connected right thumb 
disability.  


CONCLUSION OF LAW

The Veteran's claim for a compensable disability rating for 
his right thumb disability is denied on the basis of failure 
to report for his VA compensation examinations.  38 U.S.C.A. 
§§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 3.655(a), (b) 
(2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2003 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his right thumb 
disability.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist with respect to initial rating claims 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  VA has fulfilled this duty.  The Board 
remanded the case, in part, to have the Veteran examined.  A 
detailed discussion of this matter follows in the analysis.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

I.	Initial Rating

The Veteran contends that he should be granted a compensable 
rating for his service-connected right thumb disability based 
on increased severity of that disorder.  However, he has not 
appeared for VA examinations scheduled in the course of his 
claim, to evaluate this disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, when an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
In a May 2003 rating decision, the RO granted service 
connection for a right thumb disability and assigned a non-
compensable rating, effective February 26, 2003.  The Veteran 
filed a notice of disagreement in January 2004 contending 
that he has lost strength and motion of his right thumb which 
warrants a higher rating.  

Throughout this appeal, the Veteran has repeatedly changed 
his address, failed to contact VA to update his contact 
information, and thus missed VA examinations scheduled for 
November 2007, August 2008, and October 2008.  In October 
2005, the RO reported that the Veteran's address on file was 
incorrect.  Numerous attempts were made to find his 
appropriate address at that time.  In August 2006, the RO 
located the Veteran's updated address.  In March 2007, the 
Veteran indicated that he did not have a current address as 
he was living out of his truck.  He provided a cell phone 
number as the best way to contact him and indicted he would 
notify the RO when he had an address.  In May 2007, the 
Veteran provided a current address.  Subsequent 
correspondence was sent to this last known address.  

In October 2007, the Board remanded this matter because the 
Veteran had not been afforded a VA examination to determine 
the severity of his right thumb disability.  He was 
thereafter scheduled for a VA examination in November 2007 
but the Veteran failed to appear.  The Veteran's failure to 
appear was due, at least in part, to the fact that the notice 
of the VA examination was not sent to his current address.  
In July 2008, the Board remanded this matter so the Veteran 
could be scheduled for another VA examination and sent proper 
notice of the examination.  Notice and a copy of the remand 
were sent to the Veteran's last known address; however, the 
communications were returned to the Board as undeliverable.  
A July 2008 notice letter was sent to the Veteran's last 
known address indicating that he was scheduled for another VA 
examination in August 2008.  The notification was returned to 
the RO indicating a new forwarding address.  The Veteran 
subsequently failed to report to the August 2008 VA 
examination.  The Veteran was thereafter scheduled for 
another VA examination in October 2008.  A September 2008 
letter was sent to the new address notifying him that he was 
scheduled for a VA examination.  However, this letter was 
returned to the RO as undeliverable and the Veteran failed to 
report to this examination.  The Veteran did not inform VA of 
any changes to his address.  In a memorandum from the RO, it 
was noted that the Veteran's address had again changed.  The 
RO sent a supplemental statement of the case to this new 
address.  However, this notification was again returned to 
the RO as undeliverable.  The RO then called the last known 
phone numbers listed in VA's system as well as the Veteran's 
claims file.  With respect to the land line, a message was 
left but no response had been received as of December 2008.  
Further, the RO attempted to call the cell phone number given 
by the Veteran in March 2007.  The recording indicated that 
the number was no longer accepting calls.  The Veteran has 
not attempted to contact the RO.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (19997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the Veteran's 
failure to appear for his VA examinations.  Consequently, as 
no such good cause has been shown, his claim for an increased 
rating must be denied as a matter of express VA regulation.  
See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as 
evidenced by use of the word "shall" in this regulation.

As the Court of Appeals for Veterans Claims (Court) has held, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further responses from the 
Veteran.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

According to 38 C.F.R. § 3.655(a), (b) (2008), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, failed to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.   
 
The Board notes that the Veteran's claim is not an original 
compensation claim but a claim for an increase.  The claim is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to an increased rating for a right thumb 
disability cannot be established without a current VA 
examination.  The Veteran has failed to provide any reasons 
for his failure to report for the scheduled VA examinations.  
Under the circumstances, his claim must be denied.  See 
Sabonis, supra.  

The Board further notes, parenthetically, that the private 
and VA medical records and examination reports of record do 
not show that the Veteran would be entitled to an increased 
rating, even if the Board had this discretion to go ahead and 
adjudicate his claim.  When, as here, disposition of the 
claim is based on the law and not the facts of the case, the 
claim must be denied based on lack of entitlement under the 
law. See Sabonis, supra.  




ORDER

Entitlement to an initial compensable rating for a right 
thumb disability is denied.  



___________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


